Title: To Thomas Jefferson from William Henery, 4 February 1806
From: Henery, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            February 4the. 1806
                        
                        It Was told to us Moravian indianes that thear was three tracts of Land Laid out and granted to Such
                            Christianes as Wold Come and Scetle there on We was Lieving at St Dugkay att time the News arived. the Staitment there
                            of was this the Preasident and Congress Has maid a grant to Such Indianes as above Mentionned Situeated on the
                            Tusconughway Branch of the Muskngdom River we therefore Left our Lands and Housses and Came and Scettleed on the Land we
                            built a town and Began to Cultivate it then thear Came two Men from Bethliham in Pensylvania who told us that the had Came
                            to Preach to us the one Nameed David Scisebanger Scettleed in our town and the other Eight Miles Below on the Midle grant—But to our Misfortune He has Leassed out Two of the tracts for twenty on yeares for Every hundred Eaqueres he gets twenty
                            one Dollers Every year And as thear is foar thouszent Eaquers in Each tract it Brings in a fine Salery then we thought
                            that we wolld Leas out Some of Ours But our Minesters told us that the Land was theirs and forwarnd us frome letting it
                            out as thear is Moar Land than we Can yuse Then we asked them if the wold Let us have any of the money the Said no that
                            Belonged to the Society in Bethliham For to Make a long Story Short we Do Humbly Request the Favour of you to in[form?] us Wheather it Belongs to us or to  Minesters for to Lieve on Land that  of our owe
                            we will Not Doit and Suffer Such abuse as we have Suffered By our minesters in fact Sir we Ear imposed on two Much By
                            thees st. tirants and we hope your goodness will favour us with ann
                            answer as Soon as Posable as it will Bee advantages for us to Know this Spring 
                  Sir as we Do not Liev Neer to a Post offide
                            you will Pleas to Direct it to Simeon Pfautz jefferson County in the Steat of Ohio Stubanville
                        We Ear Sir Your Humble Sarvnts,
                        
                            William Henery
                     
                            Charles Henery
                     
                            John Hanter
                     
                            Thomas
                                
                                iones
                     
                            Michel Pe
                                
                                hat
                     
                        
                    